EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Reasons for Examiner’s Amendment:
 	Claim 3 has been amended to provide proper punctuation for a list.



The application has been amended as follows: 

In claim 3, 
 	line 2, after “consisting of”, a colon has been inserted;
	line 9, after “consisting of”, a colon has been inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose a heat-sealable sealant composition with anti-fogging properties, wherein the sealant layer contains recited components a1) and a2) and b) and c) in the specified amounts (claim 1).
	The prior art of record fails to disclose a heat-sealable multilayer packaging film with anti-fogging properties, wherein the packaging film contains a sealant layer which consists of recited components a1) and a2) and b) and c) and optionally d) in the specified amounts (claim 9) or a wrapped packaging comprising said heat-sealable multilayer packaging film (claim 17).
	PUTHANPARAMBIL ‘274 requires the presence of additional antiblock and slip agent(s) in the disclosed heat-sealable layer, and does not disclose or suggest the recited individual amounts of anionic surfactant and non-ionic surfactant.
 	ISAKA ET AL (US 4,876,146) and ITAYA ET AL (US 2004/0241452) do not specifically disclose or suggest the use of two different types of surfactants in heat-sealable polyester compositions.
 	HINTON ET AL (US 2013/0295218) do not specifically disclose or suggest the recited individual amounts of anionic surfactant and non-ionic surfactant.
 	TABATA ET AL (US 2013/0123404) and JP 2014-105299 do not disclose or suggest a combined anionic and non-ionic surfactant content of at least 1.5 wt%, and do not disclose or suggest the recited individual amounts of anionic surfactant and non-ionic surfactant.
 	DENG (US 8,507,084) do not disclose or suggest the recited individual amounts of anionic surfactant and non-ionic surfactant.
	WO 2016/148700 and FORLONI (US 2009/0017245) do not specifically disclose or suggest a mixture of anionic surfactant and non-ionic surfactant, and do not specifically disclose or suggest the recited individual amounts of anionic surfactant and non-ionic surfactant.
 	EP 2527142 and FORLONI (US 2014/0234493) do not disclose or suggest the use of two different types of surfactants in heat-sealable polyester compositions.
 	UEHARA ET AL (US 2007/0212549) does not disclose or suggest use of two different types of surfactants in heat-sealable polyester compositions containing at least 70 wt% of two polyesters with different crystallinity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787